DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant's election with traverse of Group I, claims 21-36 in the reply filed on 6/16/2021 is acknowledged.  The traversal is on the ground(s) that examining all the claims does not represent a significant burden upon the Office.  This is found persuasive and the restriction requirement between Groups I and II is hereby withdrawn.
1. Claims 21-40 are examined in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith by et al. (US 2008/0213309 A1, published 9/4/2008) in view of Steitz et al. (2000, Int. J. Cancer, Vol. 86, pgs. 89-94).
Regarding claims 21, 22, 29 and 30, Smith et al. teaches using alphavirus replicon particles (ARPs) expressing a cancer antigen for the treatment of cancers such as melanoma in a human (pg. 1 parag. 0005, parag. 0007 and pg. 2 parag. 0013). Smith continues to teach that many protein/glycoprotein tumor-associated antigens have been identified and linked to certain 
	Regarding the limitation that there are no other melanoma antigens (or nucleic acid encoding) other than TRP2, Smith teaches “An additional set of animals can be included which receive ARP expressing single known melanoma specific tumor antigens such as TYR, TRP-
2, gp100, MAGE-lor MAGE-3, or a combination of said antigens as comparators to the multi-antigenic approach” (pg. 15, parag. 0102 lines 6-9). Accordingly, Smith teaches that TRP-2 can be used singly with no other melanoma antigens.
	Smith teaches using only TRP2 in their cancer vaccine (pg. 15 parag. 0102 lines 6-9).
	Regarding claims 23-25 and 31-33, Smith teaches that using strain TC-83 (a VEE virus replicon particle) is advantageous since it has a mutation which attenuates the live strain of the virus (pg. 6 parag. 0041 col. 2 lines 12-19).
	Regarding claims 26, 27, 34 and 35, Smith teaches that routes of administration encompass subcutaneous and intramuscular routes (pg. 3 parag. 0017).
	Regarding claims 37-40, Smith teaches that the alphavirus can be in a pharmaceutical formulation that comprises a pharmaceutically acceptable carrier, adjuvant and cytokines (pg. 9 parag. 0065 and parag. 0068). 
	Smith continues to teach that “In the case of cancer patients, the administration of ARPs carrying expressible cancer cell antigenic determinants' coding sequences is advantageously accompanied by chemotherapeutic treatments, especially where chemotherapeutic treatments do not ablate the ability of the immune system to respond to antigens expressed after the administration of immunogenic compositions comprising the ARPs of the present invention." (pg. 3 parag. 0022).


	Smith does not teach:
	(1) using a TRP2 derived in sequence from the same species as the subject, and
(2) enhancing an immune response to melanoma cells, reducing the risk of contracting 
      melanoma or delaying the progression of melanoma.

Regarding a nucleic acid encoding TRP2 for the treatment of melanoma, Steitz et al. teach a method of using either: 
1) gold coated particles comprising cDNA encoding human TRP2, or 
2) an adenovirus encoding either murine or human TRP2 in a B16 melanoma model to study the immunity elicited against B16 melanoma cells (see Abstract and pg. 90 col. 1 parag. 2). 

Steitz teaches that B16 melanoma cells were injected i.v. after immunization (see Fig. 4 figure legend). Specifically, Steitz teaches in Fig. 4A, reproduced below, that pCMV-hTRP2 (gold particle) reduced the number lung metastases vs. pCMV-βgal controls. Further in Fig. 4B, Steitz teaches that recombinant adenoviruses Ad-mTRP2 and Ad-hTRP2 resulted in reductions of lung metastases vs. As-βgal controls (thus a TRP2 derived in sequence from the same species of the subject).   
Regarding the limitation of the TRP2 protein is derived in sequence from the same species as the subject and claim 35, as set forth by Steitz above, Steitz teaches using human TRP2 along with using TRP2 from the same species as the subject and that administering 
Regarding efficacy of using the same species of TRP-2, Steitz teaches that mTRP-2 was significantly effective in reducing the number of lung metastases formed compared to control following immunization with Ad-mTRP-2 or Ad-hTRP-2 (see Fig. 4B, reproduced below).

    PNG
    media_image1.png
    319
    342
    media_image1.png
    Greyscale

 Thus Steitz clearly demonstrates that TRP-2, either mouse or human, was significantly effective in reducing the risk of contracting melanoma (claim 9) which would also delay the recurrence of a melanoma metastasis (claim 21) through an action of inducing or enhancing an immune response against melanoma.

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Smith regarding a method of using recombinant alphavirus particles expressing TRP-2 for the treatment of melanoma with the teachings of Steitz regarding a method of treating melanoma tumors using gold coated cDNA encoding hTRP and recombinant adenoviruses encoding mTRP2 and hTRP2 to arrive at the claimed invention.

There would have been a reasonable expectation of success that ARP’s expressing TPR-2 would be effective for enhancing an immune response to melanoma cells, reducing the risk of contracting melanoma, delaying the progression of melanoma and reducing metastasis of melanoma in a human or animal subject since Steitz teaches that cDNA and recombinant adenoviruses encoding mTRP2 or hTRP2 were effective for the treatment of melanoma in a mouse model of melanoma.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Conclusion
No claims are allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108.  The examiner can normally be reached on M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID A MONTANARI/Examiner, Art Unit 1632